          Case 1:21-mj-03947-UA Document 2 Filed 04/12/21 Page 1 of 1


U NIT E D STAT E S DISTRIC T C O URT
S O U T H E R N DISTRIC T O F N E W Y O RK
                                                         X

 U NIT E D STAT E S O F AM E RIC A,                                      C O NS E NT T O PR O C E E D BY VID E O O R
                                                                         T ELE C O N F E R E N C E
                          -against-
                                                                            -C R-      ( )( )

                                                                                        AAP-(51 31471
kb-A(Ab1/4-/, I 1 Id\ ay\ '1                 D efendant(s).
                                                         X

D efendant \(.1k 1(14‘ 7, \     W_,\A
                                  WA i                           hereby voluntarily consents to
p articipate in the following proce eding via       ,,lideoconferencing or V/ teleconferencing:

  J     Initial Appe arance B efore a Judicial O fficer

        Arraignment (Note: If on F elony Information, D efendant Must Sign S eparate W aiver of
        Indictment F orm)

        B ail/D etention H e aring

  t Z7
      Conference B efore a Judicial O fficer




D efendant's Signature                                        D efendant's C ounsel's Signature
(Judge may obtain verbal consent on
R ecord and Sign for D efendant)

                    OAAtA                                      MAnok Bain M A W
Print D efendant's N ame                                      Print C ounsel's N ame



This proce eding was conducted by reliable video or telephone conferencing technology.

   April 12, 2021
D ate                                                         U.S. District Judge/U.S. Magistrate Judge
